Citation Nr: 0634729	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-34 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals, facial 
acne, currently evaluated at 30 percent.  


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim for a rating in excess of 30 
percent for his service-connected facial acne with scarring.  
The RO issued a notice of the decision in December 2002, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
January 2003.  Subsequently, in April 2003 the RO provided a 
Statement of the Case (SOC), and thereafter, in November 
2003, the veteran timely filed a substantive appeal.  The RO 
issued multiple Supplemental Statements of the Case (SSOCs) 
in November 2004, June 2005, April 2006 and June 2006.

The veteran did not request a Board hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's facial acne is manifested by severe 
disfiguring facial scars and an abnormal skin texture, as 
evidenced by cystic lesions, sebaceous hyperplasias, 
papulonodular acne and oily skin; it is not manifested by 
complete disfiguring facial scars, exceptionally repugnant 
deformity of one side of the face, marked or repugnant 
bilateral disfigurement.

3.	From August 30, 2002, the veteran's facial acne has not 
been manifested by visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (such as the nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); 
or with four or more of the characteristics of 
disfigurement, as enumerated in Note (1) of 38 C.F.R. § 
4.118, Diagnostic Code 7800 .



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for facial 
acne with residual scarring have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7828, 7829 (2006), 7800 (2001 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2002 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The July 2002 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service-connected 
disability had increased in severity.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information.  A December 2005 VA letter reiterated this point 
and instructed the veteran to send any pertinent information 
in his possession.  The Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the July 2002 
letter provided the veteran with notice of what type of 
information and evidence was needed to substantiate the 
claim, but it failed to apprise him of the type of evidence 
necessary to establish a particular rating or effective date 
for that rating.  Despite the inadequate notice provided to 
the veteran in the July 2002 letter on these two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the RO cured this 
defect by providing notice of these two Dingess elements 
together with readjudication of the claim in its March 2006 
VCAA letter and its April 2006 and June 2006 SSOCs.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure notification defect).        

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
December 2002 RO decision that is the subject of this appeal 
in its July 2002 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received an 
October 2002 VA examination, which was thorough in nature and 
adequate for the purposes of deciding this claim.  Moreover, 
the voluminous medical evidence of record, to include VA 
medical reports spanning August 1997 to as recently as 
January 2006, provide a comprehensive picture of the past and 
current state of veteran's skin disorder.  The Board thus 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to skin disabilities, 38 C.F.R. § 4.118 sets 
forth the rating criteria and Diagnostic Codes.  38 C.F.R. § 
4.118 (2001 & 2006).  Specifically, and pertinent to the 
instant appeal, Diagnostic Code 7800 offers the rating 
criteria for disfigurement of the head, face or neck.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001 & 2006).  

Prior to an amendment to Diagnostic Code 7800, which took 
effect on August 30, 2002, a veteran with a service-connected 
facial skin disability, such as facial acne, would receive a 
30 percent rating for severe disfiguring facial scars, 
especially if they produced a marked and unsightly deformity 
of the eyelids, lips or auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001); see 67 Fed. Reg. 49590-599 (July 
31, 2002) (setting forth effective date and new provisions of 
regulatory amendment).  A maximum of 50 percent would be 
awarded to a veteran with complete disfiguring facial scars, 
or with exceptionally repugnant deformity of one side of the 
face, or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).       

From the August 30, 2002 effective date of the amendment, the 
skin disorders of acne and chloracne became governed by new 
Diagnostic Codes 7828 and 7829 respectively.  38 C.F.R. § 
4.118, Diagnostic Codes 7829, 7829 (2006).  Relevant to the 
instant case, both Diagnostic Codes 7828 (acne) and 7829 
(chloracne) permit a maximum 30 percent evaluation for deep 
acne (deep inflamed nodules and pusfilled cysts) affecting 40 
percent or more of the face and neck.  38 C.F.R. § 4.118, 
Diagnostic Codes 7828, 7829 (2006).  In addition, each of 
these Diagnostic Codes alternatively allows a rating for 
these disorders as disfigurement of the head, face, or neck 
under Diagnostic Code 7800 or scars under Diagnostic Codes 
7801, 7802, 7803, 7804 or 7805, depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 
7828, 7829 (2006).

Under the new, post-August 2002 amendment version of 
Diagnostic Code 7800, a veteran will receive a 30 percent 
evaluation when he displays visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or, with two or 
three characteristics of disfigurement, as described in Note 
(1) of this Diagnostic Code.  The eight listed 
characteristics of disfigurement are: (1) a scar 5 or more 
inches (13 or more centimeters (cm.)) in length; (2) a scar 
at least one-quarter inch (0.6 cm.) wide at widest part; (3) 
a surface contour of a scar that is elevated or depressed on 
palpation; (4) a scar that is adherent to underlying tissue; 
(5) the skin is hypo-or hyper-pigmented in an area exceeding 
six square inches (39 square (sq.) cm.); (6) the skin texture 
is abnormal, to include irregular, atrophic, shiny, scaly, in 
an area exceeding six square inches (39 sq. cm.); (7) the 
underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); and (8) the skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2006).     

A veteran will garner a 50 percent evaluation under the new 
Diagnostic Code 7800 when he exhibits visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (such as the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement, 
as enumerated in Note (1).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 & Note (1) (2006).  A maximum of 80 percent will be 
awarded when the veteran has visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (i.e., nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement, 
as contained in Note (1).  38 C.F.R. § 4.118, Diagnostic Code 
7800 & Note (1) (2006).                    

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In a May 1994 decision, the RO granted the veteran's claim 
for a 30 percent rating for his service-connected facial 
acne.  The veteran did not appeal that rating.

Approximately eight years later, in May 2002, the veteran 
filed the increased rating claim for his service-connected 
residuals, facial acne, which is currently at issue in this 
appeal.  He submitted no relevant information pertaining to 
this skin disability between the May 1994 rating decision and 
his May 2002 increased rating claim.     

VA Medical Reports
The veteran has consulted with various VA dermatologists, to 
include Dr. D.B., Dr. R.A. and Dr. S.A.G., regarding his 
facial skin disability over many years, spanning August 1997 
to January 2006.  In an August 1997 medical report by Dr. 
D.B., he observed several acneiform papules and cysts on the 
cheeks, chin and forehead, as well as numerous sebaceous 
hyperplasias.  Dr. D.B. assessed the veteran as having cystic 
acne and sebaceous hyperplasias.  

In a June 1998 report by Dr. R.A., she indicated that the 
veteran was following up with numerous lesions on his face.  
A physician examination revealed several whitish yellow 
papules, approximately 25, on the face.  She diagnosed the 
veteran with numerous hyperkeratotic lesions, 15 of which 
were treated with cryotherapy.

In March 1999, the veteran consulted with Dr. S.A.G., who 
noted that the veteran had severe acne on the face.  The 
physical examination revealed numerous popular, nodular 
lesions, scar formations and hypertrophic sebaceous glands, 
pustular lesions, and a few cysts, in addition to pitting 
scars all over.  The veteran displayed a mild acne-form 
eruption on his back and chest as well.  Dr. S.A.G. offered 
his impression of cystic acne and prescribed numerous 
medications to treat this disorder.

Subsequently, in October 1999, Dr. S.A.G. again evaluated the 
veteran, and stated that his facial acne had much improved.  
The veteran's face at this time was less oily and had less 
active lesions, despite the continued presence of numerous 
small popular nodular lesions on the face bilaterally.  Dr. 
S.A.G. instructed the veteran to continue on his medication 
and treatment regiment.  

In a May 2000 report, Dr. S.A.G. noted that the veteran's 
rather severe facial cystic acne problem was better, although 
he still displayed numerous hypertrophic sebaceous glands, 
popular nodular lesion and reticulated pitting scar, as well 
as a few more active popular nodular lesions on the chin.  
The veteran did not have too many active lesions on the chest 
or back.

In August 2000, Dr. S.A.G. noted that the veteran still had 
numerous hypertrophic, sebaceous glands, reticulated, pitting 
scar and very oily skin with some active popular nodular 
lesion on his face, although the veteran's chest and back 
were rather clear.  

In a February 2001 VA report, Dr. S.A.G. observed that the 
veteran continued to have cystic lesions on the face with 
multiple milia formation, black heads and scars, with oily 
skin.  The veteran exhibited the same problems on the chest 
and back.  Dr. S.A.G. indicated that the veteran's skin 
disorder was much better from the previous visit.  

In August 2001, Dr. S.A.G. stated that the veteran still had 
several active papulonodular acne lesions and some 
hypertrophic sebaceous glands on his face with oily skin and 
scars.

A March 2002 note by Dr. S.A.G. conveyed that the veteran 
continued to show a lot of popular, nodular lesions on the 
face bilaterally.  He did not have any acne eruption on his 
back and chest, but he displayed some folliculitis on the 
scalp area.  

In a June 2002 report, Dr. S.A.G. indicated that the veteran 
still had numerous papulo-nodular lesions on the face with 
oily skin as well as an infected cystic lesion on the right 
earlobe.

In an October 2002 VA examination, which Dr. S.A.G. performed 
for the purposes of assessing the veteran's facial skin 
disability, he indicated that the veteran reported having 
difficulty shaving his face due to acne eruptions.  On 
physician examination, Dr. S.A.G. found that the veteran 
displayed multiple active papulo-nodular, pustular lesions 
along with a cystic lesion on the face bilaterally with 
sever, oily skin.  He also exhibited some papulo-nodular 
lesion on the scalp and behind both ears.  The veteran had 
scattered, small papules and pustules on the back and chest.  
Based on this evaluation, Dr. S.A.G. diagnosed the veteran 
with cystic acne.  

In a December 2002 medical report by Dr. S.A.G., he noted 
that the veteran still had numerous popular/nodular lesions 
on the face along with deep scar formation on both sides of 
the face and oily skin.  The veteran had the same problem on 
the back and chest to a lesser degree.  Dr. S.A.G. again 
diagnosed the veteran with cystic acne.  

In an August 2003 report, Dr. S.A.G. indicated that the 
veteran still had numerous hypertrophic sebaceous glands on 
both sides of his face, with scar and papulo-nodular lesions 
of acne.  The veteran's back and chest were rather clear.   

In April 2004, Dr. S.A.G. noted that the veteran continued to 
have multiple hypertrophic sebaceous glands on both sides of 
his face with some folliculitis and pustular lesions on the 
chin and scalp.

In October 2004, the record reveals that the veteran 
submitted to another VA examination for the purposes of 
evaluating his increased rating claim.  The examining 
provider on the report is listed as a "Dr. A," with a date 
of exam listed as October 25, 2004.  A review of this 
document reveals, however, that it is a mere duplicate of the 
first VA examination that the veteran underwent in October 
2002 with Dr. S.A.G; the body of the report contains the 
exact same narrative, findings, and impression, the date of 
exam is listed as October 18, 2002, and the examining 
physician is listed as Dr. S.A.G.  On the record, therefore, 
there is no indication of any narrative, findings or 
impressions of the October 2004 VA examiner, Dr. A.    

Thereafter, in a May 2005 VA report, Dr. S.A.G. stated that 
the veteran still displayed numerous papulonodular acne 
lesions, scars and also small pustular and milia formation of 
the face.  The veteran did not have any suspicious lesion, 
but he did have some acne lesions on the scalp.  

A January 2006 examination by Dr. S.A.G. revealed that the 
veteran had numerous  acne popular and pustular eruptions on 
the face along with multiple hypertrophic sebaceous gland and 
very oily skin, with acne scar formation.  Dr. S.A.G. 
indicated that the veteran had the same problem to a lesser 
degree on the upper back and chest.  He displayed no 
suspicious lesion.  

Other Evidence
In September 2003, the veteran submitted a VA document, 
entitled, "Agent Orange Brief," which discussed the 
relationship between Agent Orange exposure and chloracne, a 
skin disorder.    

The Veteran's Correspondences
In his November 2003 substantive appeal, the veteran stated 
that his facial acne covers his entire face, not just a 
portion of it.  He indicated that he must use daily 
medications and ointments, and must consult with his 
dermatologist every six months.  The veteran asserted that 
his face was deformed and repugnant entitling him to a 50% 
evaluation.    

In a January 2005 Statement in Support of Claim, the veteran 
indicated that he desired a 60 percent evaluation due to 
facial disfigurement and repugnancy.  He also expressed 
dissatisfaction with the October 2004 VA examination 
conducted by Dr. A, stating that he did not believe this 
physician to be a competent, qualified dermatologist.  The 
veteran also indicated that his skin disorder was not only on 
his face, back and chest, but also on his scalp.  He further 
described that the scalp eruptions made washing and combing 
the hair painful and that the face break-outs caused much 
discomfort, to include itching, peeling and dryness.  The 
veteran conveyed that this skin disorder affected his quality 
of life.    

b. Discussion
The Board determines that a preponderance of the evidence 
weighs against the veteran's claim for an increased rating 
under either the new or old criteria enumerated in 38 C.F.R. 
§ 4.118.  Turning first to the pre-August 2002 amendment 
version of this regulation, the Board comments that the next 
highest rating of 50 percent would be warranted upon a 
showing that the veteran's residuals, facial acne, yielded 
complete disfiguring facial scars, or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2001).  In none of the more than a dozen VA medical 
reports of record from 1997 to 2006 did any of the 
dermatologists indicate that the veteran exhibited any of 
these signs or symptoms.  That is, instead of displaying 
complete disfiguring facial scars, exceptional repugnant 
deformity of one side of the face or marked bilateral 
disfigurement, the veteran has consistently exhibited oily 
skin, scarring, papulonodular lesions and bilateral cystic 
lesions.  While the Board does not minimize the severity of 
the veteran's symptoms, it determines that they do not more 
closely approximate the criteria for a 50 percent evaluation, 
but are more consistent with the 30 percent rating, which 
encompasses severe disfiguring facial scars.          

As for the post-August 2002 amendment version of 38 C.F.R. § 
4.118, the Board determines that the evidence preponderates 
against the veteran's increased rating claim under this 
criteria as well.  Specifically, there is no indication from 
the numerous medical records that the veteran exhibits 
visible tissue loss with gross distortion or asymmetry of at 
least two features or pair sets of features, as required for 
a 50 or an 80 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).  In addition, the medical evidence does not 
indicate that the veteran has indurated and inflexible skin 
in an area greater than six square inches; that the 
underlying soft tissue is missing in an area greater than six 
square inches; that the skin is hyper- or hypo-pigmented in 
an area exceeding six square inches; that a scar is adherent 
to underlying tissue; that he has a scar that is five inches 
or more in length; or a scar that is at least one-quarter 
inch wide at the widest part.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note (1) (2006).  Instead, the medical evidence of 
record, to include the most recent May 2005 and January 2006 
reports, indicates that the veteran's facial skin texture is 
abnormal all over, as evidenced by his cystic lesions, 
sebaceous hyperplasias, papulonodular acne and oily skin.  
The medical evidence thus conveys that the veteran exhibits 
less than four of the listed characteristics of 
disfigurement, as set forth in Note (1) of 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  As such, the evidence preponderates 
against an increased rating of either 50 percent or 80 
percent.        

The Board acknowledges the veteran's complaints about and 
dissatisfaction with the October 2004 VA examination by Dr. 
A.  As noted above, however, the record contains no report by 
Dr. A, and therefore, the Board has not considered any of his 
findings in rendering its decision in the instant appeal.  

Finally, the Board comments that the veteran's submission of 
the Agent Orange Brief, which describes the relationship 
between this chemical and chloracne, is not relevant to the 
issue presented in this appeal, namely, whether the veteran's 
service-connected acne residuals have increased in severity.  
Accordingly, the Board need not address it.


Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his service-connected 
disability has necessitated frequent hospitalizations or 
marked interference with employment beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his left knee disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


IV. Conclusion
For the reasons stated above, the Board finds that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

A disability rating for service-connected facial acne greater 
than 30 percent is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


